Case 18-05223-bem         Doc 5      Filed 10/15/18 Entered 10/15/18 13:26:03       Desc Main
                                     Document      Page 1 of 3




     IT IS ORDERED as set forth below:



     Date: October 15, 2018
                                                      _________________________________

                                                               Barbara Ellis-Monro
                                                          U.S. Bankruptcy Court Judge


 ________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:

JAMES D. CUNNINGHAM,                                       CASE NO. 18-59411-BEM

         Debtor.
                                                           CHAPTER 13

JAMES D. CUNNINGHAM,

         Plaintiff,
                                                           ADVERSARY PROCEEDING NO.
v.                                                         18-05223-BEM

NAJARIAN CAPITAL, LLC,

         Defendant.

                                     O R D E R OF REMAND

                This adversary proceeding is before the Court on the Notice of Removal Pursuant

to 28 U.S.C. § 1452 (the “Notice”) filed on September 17, 2018 [Doc. No. 1]. Through the

Notice, Plaintiff seeks to remove a dispossessory proceeding (“Dispossessory Proceeding”) filed

on August 27, 2018, to this Court.
Case 18-05223-bem                Doc 5      Filed 10/15/18 Entered 10/15/18 13:26:03    Desc Main
                                            Document      Page 2 of 3


                    On August 22, 2018, this Court entered an order (“Validation Order”) in Debtor’s

chapter 13 case granting Freedom Mortgage Company’s Amended Motion to Validate

Foreclosure Sale (the “Motion to Validate”). In the Validation Order, the Court determined that

the real property located at 4313 Executive Drive, Stone Mountain, GA 30083 (the “Property”) is

not property of the bankruptcy estate and that Plaintiff held a mere possessory interest in the

Property. [Case No. 18-59411-bem; Doc. No. 38]. By the Motion to Validate movant sought

clarification that the automatic stay did not apply to the foreclosure sale on the Property

conducted June 5, 2018. The Court so concluded.

                    Plaintiff field a Motion to Amend Judgment with respect to the Validation Order

which was denied by order entered October 12, 2018. [Case No. 18-59411-bem; Doc. 50]. The

Property is not property of the bankruptcy estate and Debtor’s chapter 13 case was voluntarily

dismissed on August 27, 2018 [Case No. 18-59411-bem; Doc. 40]. Thus, even assuming this

Court has jurisdiction 1 to consider a dispossessory action, there is no bankruptcy purpose that

can be served through this proceeding. Accordingly, the Court finds that it is appropriate to

remand this proceeding to the Magistrate Court Of DeKalb County, Georgia and it is now hereby

                    ORDERED that, this proceeding is remanded to the Magistrate Court of DeKalb

County, Georgia. It is further

                    ORDERED that, the Clerk is directed to close this proceeding.

                                                 END OF ORDER




1
    The Court makes no determination as to jurisdiction in this proceeding.

                                                            2
Case 18-05223-bem          Doc 5   Filed 10/15/18 Entered 10/15/18 13:26:03   Desc Main
                                   Document      Page 3 of 3


                                       Distribution List

James Daniel Cunningham
4313 Executive Dr
Stone Mountain, GA 30083

Mary Ida Townson
Chapter 13 Trustee
Suite 2200
191 Peachtree Street, NE
Atlanta, GA 30303-1740

Joshua G. Crowe
48 Northlake Drive
Hartwell, GA 30643

John Turner
5023 Cagle Mill R.
Lula, GA 30554-2727

Oksana Sepich
Najarian Capital, LLC
6065 Roswell Rd., Ste 880
Atlanta, GA 30328




                                              3
